DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/12/21 has been entered. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
George Patsarikas on 4/21/21.


Claims
 	1. (Currently Amended) A liquid pump comprising:
 	a suction port sucking a liquid; 	
a pump chamber communicating with the suction port, the pump chamber being defined by a wall, a part of which is a vibrating wall part vibratable to dynamically change a volume of the pump chamber;
 	a discharge-side communicating passage extending from the pump chamber; 
 	a discharge-side tank part communicating with the pump chamber through the discharge-side communicating passage to store the liquid delivered from the pump chamber, the discharge-side tank part having a shape elongated in a vertical direction in an installed position of the liquid pump;
 	a discharge-side check valve disposed between the discharge-side tank part and the pump chamber to allow passage of fluid therethrough from the pump chamber toward the discharge-side tank part but prevent passage of fluid therethrough from the discharge-side tank part toward the pump chamber; and

 	wherein the liquid is sucked in from the suction port and discharged from the discharge port in response to vibration of the vibrating wall part;
 	the discharge-side tank part having an inner wall surface defining an inner space of the discharge-side tank part, the inner wall surface including the discharge port and an open end of the discharge-side communicating passage, the discharge-side
 	tank part being configured such that an air pool is formed in the inner space of the discharge-side tank part above the open end of the discharge-side communicating passage and the discharge port;
 	the liquid pump further comprising:
 	a partition projecting from the inner wall surface in the discharge-side tank part in a horizontal direction in the installed position of the liquid pump such that at least a part of the partition is positioned between the open end of the discharge-side communicating passage and the air pool;
 	wherein the inner wall surface includes a first inner wall surface and a second inner wall surface facing each other in the horizontal direction, the first inner wall surface including the discharge port, the second inner wall surface including the open end of the discharge-side communicating passage, the discharge port and the open end of the discharge-side 
 	the partition projecting from the second inner wall surface toward the first inner wall surface in the discharge-side tank part, wherein in the vertical direction in the installed position of the liquid pump, a center point of the discharge-side check valve is below a center position of the discharge-side tank part.   
 	5.    (Currently Amended) The liquid pump of claim 1, wherein the discharge-side communicating passage includes a plurality of the discharge-side communicating passages, and each open end of the plurality of the discharge-side communicating passages and the discharge port are disposed entirely below [[a]] the center position in the vertical direction of the discharge-side tank part.
 	6.    (Currently Amended) The liquid pump of claim 1 claim 2. wherein the open end of the discharge-side communicating passage and the discharge port are disposed below [[a]] the center position in a vertical direction of the discharge-side tank part.
 	7.    (Currently Amended) The liquid pump of claim 3, wherein the open end of the discharge-side communicating passage and the discharge port are disposed below [[a]] the center position in a vertical direction of the discharge-side tank part.
 	8.    (Currently Amended) The liquid pump of claim 4, wherein the open end of the discharge-side communicating passage and the discharge port are disposed below [[a]] the center position in a vertical direction of the discharge-side tank part.


Allowable Subject Matter
Claims 1, 3-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: no single reference of record discloses and no combination thereof makes obvious, in addition to the other limitations of independent claim 1, the limitations of wherein in the vertical direction in the installed position of the liquid pump, a center point of the discharge-side check valve is below a center position of the discharge-side tank part.
The closest prior art of record is Wakabayashi. Wakabayashi discloses a discharge side tank part elongated in the vertical direction as required in claim 1; however, the discharge side check valve 44 is centered in the discharge side tank part in the vertical direction. 

    PNG
    media_image1.png
    377
    674
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.


/Thomas Fink/             Examiner, Art Unit 3746                                                                                                                                                                                           
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746